Citation Nr: 0910375	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  05-24 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a service-connected cervical spine disability, to include 
cervical strain and orthopedic manifestations of degenerative 
disc disease of the cervical spine, prior to October 17, 
2007.

2.  Entitlement to an evaluation in excess of 20 percent for 
a service-connected cervical spine disability, to include 
cervical strain and orthopedic manifestations of degenerative 
disc disease of the cervical spine, from October 17, 2007.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel



INTRODUCTION

The Veteran had verified active service from May 1987 to 
October 1989 and three years, 10 months, and 25 days of 
unverified active service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA) that increased the evaluation of the 
Veteran's service-connected cervical strain from 
noncompensable to 10 percent disabling.  The Veteran 
perfected an appeal as to the evaluation assigned.  
Subsequently, in August 2007, the Board remanded the issue 
for additional development.  Thereafter, in a December 2007 
rating decision, the RO increased the evaluation for the 
Veteran's service-connected cervical strain from 10 percent 
disabling to 20 percent disabling, effective October 17, 
2007.  The Veteran continued to express disagreement with the 
assigned evaluation and the claim was returned to the Board, 
which again remanded the issue for further development in an 
August 2008 determination.  The requested development has 
been completed and claim is once again before the Board for 
further appellate review.

In an unappealed July 2005 Decision Review Officer decision, 
service connection for right shoulder radiculopathy was 
granted as secondary to the service-connected cervical spine 
disability; a 10 percent disability rating was assigned. The 
orthopedic and neurological manifestations of the 
degenerative disc disease of the cervical spine are currently 
separately rated.  See 38 C.F.R. § 4.14 (2008). Therefore, 
the issue on appeal is as stated on the title page.

The RO in Chicago, Illinois has current jurisdiction over the 
Veteran's claim.




FINDINGS OF FACT

1.  Prior to October 17, 2007, the Veteran's cervical spine 
disability has been manifested by complaints of pain and lack 
of endurance and is productive of flexion of 45 degrees and 
combined limitation of motion of the cervical spine of 285 
degrees.
 
2.  From October 17, 2007, the Veteran's cervical spine 
disability is manifested by complaints of pain and lack of 
endurance and is productive of flexion of 30 and 45 degrees.


CONCLUSIONS OF LAW

1.  Prior to October 17, 2007, the criteria for an evaluation 
in excess of 10 percent for service-connected cervical spine 
disability, to include cervical strain and orthopedic 
manifestations of degenerative disc disease of the cervical 
spine, have not been met.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5290 (as in effect prior to September 26, 2003); 
Diagnostic Codes 5003, 5242 (as in effect from September 26, 
2003).

2.  From October 17, 2007, the criteria for an evaluation in 
excess of 20 percent for service-connected cervical spine 
disability, to include cervical strain and orthopedic 
manifestations of degenerative disc disease of the cervical 
spine, have not been met.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5290 (as in effect prior to September 26, 2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5242 (as in effect from 
September 26, 2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2007). The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of April 2004, October 2007, March 2008, and October 2008 
letters from the AOJ to the Veteran.  These letters informed 
the Veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence, and informed him of the law pertaining to effective 
dates.

The Veteran has also been informed of what was needed to 
achieve higher schedular evaluations.  The aforementioned 
notice letters informed him of the type of evidence necessary 
to achieve a higher evaluation.  Moreover, although such 
letters did not set forth the relevant diagnostic codes (DC) 
for the disability at issue, this is found to be harmless 
error.  Indeed, the June 2005 Statement of the Case and the 
December 2008 Supplemental Statement of the Case included 
such information, and included a description of the rating 
formula for all possible schedular ratings under those 
diagnostic codes.  As such, the failure to include such 
notice in the VCAA letters did not prejudice the Veteran here 
as has been fully informed of what type of evidence needed to 
achieve higher schedular evaluations for the service-
connected disability on appeal.

The Veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claim, which was by 
rating decision in August 2004.  The Board is of course aware 
of the Court's decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), which appears to stand for the proposition 
that VCAA notice must be sent prior to adjudication of an 
issue by the RO.  Crucially, the Veteran was provided with 
additional VCAA notice through the October 2007, March 2008, 
and October 2008 letters and his claim was readjudicated in 
the December 2008 supplemental statement of the case (SSOC), 
after he was provided with the opportunity to submit evidence 
and argument in support of his claim and to respond to the VA 
notice. Thus, any VCAA notice deficiency has been rectified, 
and there is no prejudice to the Veteran in proceeding to 
consider his claim on the merits.  Indeed, the Veteran has 
pointed to no prejudice resulting from the timing of the VCAA 
notice.

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

The Board observes that the Veteran was not informed of the 
relevant law and regulations pertaining to his increased 
rating claim as contemplated in the recent Vazquez decision.  
However, the essential fairness of the adjudication was not 
affected because the Veteran had actual knowledge of what was 
necessary to substantiate this claim.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007). The Veteran has 
submitted argument which specifically referenced symptoms 
listed under the Diagnostic Codes utilized in rating the 
Veteran's claim and made specific argument as to how the 
Veteran's disabilities had increased in severity and the 
effect that increase had on his employment and daily life.  
See, e.g., the February 9, 2009 Post-Remand Brief discussing 
the Diagnostic Codes used to rate the Veteran's cervical 
spine disability and arguing the Veteran "has consistently 
demonstrated very poor range of motion, rotation and 
flexion."  It is therefore clear that the Veteran was aware 
of the applicable schedular standards.
Accordingly, due to the content of the notice given and the 
Veteran's actual knowledge, the Board finds that the Veteran 
has received appropriate VCAA notice to include as 
contemplated by the Court in Vazquez-Flores. 

With regard to the duty to assist, the claims file contains 
the Veteran's service medical records, VA treatment records, 
and reports of VA examination.  Additionally, the claims file 
contains the Veteran's statements in support of his claim.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings that 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2008).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The standard of review for cases before the Board is as 
follows: when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2008).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a (claimant) need only demonstrate that there 
is an 'approximate balance of positive and negative evidence' 
in order to prevail."

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2008); Esteban v. Brown, 6 Vet. App 259 (1994).

Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003. See 68 Fed. Reg. 51, 
454-51, 458 (Aug. 27, 2003).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the Veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.

VA's Office of General Counsel has determined that the 
amended rating criteria can be applied only for the period 
from and after the effective date of the regulatory change.  
The Board can apply only the former regulation to rate the 
disability for periods preceding the effective date of the 
regulatory change.  However, the former rating criteria may 
be applied prospectively, beyond the effective date of the 
new regulation.  See VAOPGCPREC 3-2000.

The Veteran has been provided with both the former and the 
current regulatory criteria.  The increased rating claim was 
readjudicated under both the former and current schedular 
criteria in the December 2008 SSOC per the Board's remand 
instructions. 

(i.) The former schedular criteria

Diagnostic Code 5003 [arthritis] (which was not changed) 
specifies that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved. In the absence of compensable limitation 
of motion, a 10 percent rating may be assigned for arthritis 
with X-ray evidence of involvement of a major joint.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5003 (2008). [For the 
purposes of rating disability from arthritis, VA regulations 
consider the cervical vertebrae a group of minor joints, 
ratable on parity with major joints.  See 38 C.F.R. § 4.45(f) 
(2008).]

Under Diagnostic Code 5290 [spine, limitation of motion of, 
cervical], a 10 percent rating was warranted for slight 
limitation of motion, a 20 percent rating was warranted for 
moderate limitation of motion of the cervical spine, and a 30 
percent rating was warranted for severe limitation of motion 
of the cervical spine.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).

The Board observes that the words "moderate" and "severe" 
are not defined in the VA Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."
See 38 C.F.R. § 4.6 (2008).  The Board observes in passing 
that "moderate" is defined as "of average or medium 
quality, amount, scope, range, etc."  Webster's New World 
Dictionary, Third College Edition (1988) 871.  "Severe" is 
generally defined as "of a great degree: serious."  
Webster's Ninth New Collegiate Dictionary, 1078 (1990).

For purposes of VA compensation, normal forward flexion of 
the cervical spine is zero to 45 degrees, extension is zero 
to 45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  
See 38 C.F.R. § 4.71, Plate V (2008).

(ii.) The current schedular criteria

Effective September 26, 2003, a General Rating Formula for 
Diseases and Injuries of the Spine provides that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  This formula encompasses 
current Diagnostic Code 5242 [degenerative arthritis of the 
spine].

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine.

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 20 percent rating is warranted for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5242 (2008).

[The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the cervical spine is 340 degrees.  Id., 
Note (2).]

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Legal analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  
The Board has considered whether another rating code is 
"more appropriate" than the ones used by the RO, Diagnostic 
Codes 5290 and the General Rating Formula for Diseases and 
Injuries of the Spine.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

With respect to the former criteria, the Board believes that 
rating the Veteran under former Diagnostic Code 5295, 
lumbosacral strain, is inappropriate.  Though the Veteran was 
diagnosed with cervical strain by the June 2004 VA examiner 
and could potentially be rated by analogy to Diagnostic Code 
5295, the Veteran has not demonstrated symptomatology 
relevant to an increased rating under Diagnostic Code 5295.  
Specifically, both the June 2004 and October 2007 VA 
examiners specifically indicated no evidence of muscle spasm 
in the cervical spine.  Additionally, loss of lateral spine 
motion, positive Goldthwaite's sign, or any of the other 
criteria listed under Diagnostic Code 5295 were not indicated 
during the June 2004, October 2007 or October 2008 VA 
examinations.  

The Veteran evidences radiculopathy in the right upper 
extremity.  In a July 2005 rating decision, however, the RO 
separately rated the neurological symptoms associated with 
the cervical spine disability.  See 38 C.F.R. § 4.25 (2008); 
see also Note (1) of the current General Rating Formula for 
Diseases and Injuries of the Spine.  Neurological deficits in 
the right upper extremity received a separate 10 percent 
disability rating under 38 C.F.R. § 4.124a.  The Veteran has 
not expressed dissatisfaction with that determination.

The Board agrees with the RO that the orthopedic and 
neurological manifestations of the service-connected cervical 
spine disability should be separately rated.

The orthopedic component of the service-connected disability 
has been rated under former Diagnostic Codes 5290 [spine, 
limitation of motion of, cervical], and under the current 
General Rating Formula for Diseases and Injuries of the 
Spine.  Use of former Diagnostic Code 5293 and current 
Diagnostic Code 5243 [intervertebral disc syndrome], which 
rate based on neurological symptomatology, is not 
appropriate, since such would constitute prohibited 
pyramiding.  See 38 C.F.R. § 4.14 (2008); see also Fanning v. 
Brown, 4 Vet. App. 225 (1993) [the evaluation of the same 
disability under various diagnoses is to be avoided].

Therefore, the Board believes most appropriate diagnostic 
codes for rating the Veteran under the former schedular 
criteria are Diagnostic Codes 5003-5290.  
See 38 C.F.R. § 4.27 (2002).  As for the current rating 
schedule all disorders of the spine (with the exception of 
intervertebral disc syndrome, which as discussed immediately 
above is not appropriate in this case) are rated under the 
same criteria.

Discussion

At the outset, the Board notes that the Veteran filed his 
claim for an increased evaluation for his service-connected 
cervical spine disability, on February 23, 2004.  Therefore, 
the rating period for consideration on appeal begins February 
23, 2003, one year prior to the date of receipt of the claim 
upon which the September 2004 Notice of Disagreement was 
based.  38 C.F.R. § 3.400(o)(2) (2008); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The record reflects that in August 2004, the RO assigned the 
Veteran's cervical spine disability a 10 percent evaluation 
effective February 23, 2004.  Subsequently, in a December 
2007 rating decision, the RO assigned the Veteran's cervical 
spine disability a 20 percent evaluation, effective October 
17, 2007.  Therefore, the analysis below will address both 
periods.  The Board again emphasizes that the Board can apply 
only the former regulation to rate the disability for periods 
preceding the effective date of the regulatory change.  
However, the former rating criteria may be applied 
prospectively, beyond the effective date of the new 
regulation.  See VAOPGCPREC 3-2000.

1.  Prior to October 17, 2007

The Board notes that for the period prior to October 17, 
2007, the Veteran is in receipt of a 10 percent evaluation 
for his service-connected cervical spine disability. Before 
proceeding further, as noted above, it is noted that the 
schedular criteria for evaluating disabilities of the spine 
underwent revision during the pendency of this appeal.  Such 
change was effective September 26, 2003.  Accordingly, both 
the former and current rating criteria are for consideration 
in analyzing the first period of the Veteran's claim.  

(i.)  The former schedular criteria

As discussed in the law and regulations section above, 
arthritis is rated based on limitation of motion.  Under the 
former version of Diagnostic Code 5290 [limitation of 
cervical spine motion], to warrant a 20 percent disability 
rating, the evidence must show moderate limitation of motion 
of the cervical spine.

The Board, after reviewing the evidence of record, finds that 
an evaluation in rating in excess of 10 percent is not 
warranted for the Veteran's cervical spine disability under 
the former criteria.  In this regard, on VA examination in 
June 2004, the examiner reported that with respect to his 
neck, the Veteran could "easily" forward flex and extend to 
45 degrees, respectively.  The examiner also indicated that 
the Veteran's neck laterally bent 30 degrees to the right and 
45 degrees to the left and that there was 60 degrees of 
rotation bilaterally in the cervical spine.  No spasm was 
noted throughout the restricted motions.  

The clinically-demonstrated range of neck motion for the 
period in question is best characterized as slight.  
As detailed above, moderate is generally taken to mean "of 
average or medium quality, amount, scope, range, etc."  
Here, all of the measured ranges of motion are nowhere near 
medium, or 50 percent, of normal ranges of motion.  Flexion 
and extension were completely normal.  The Veteran was able 
to laterally flex 67 percent of the way on the left and 100 
percent on the right, which is not indicative of "moderate" 
limitation of lateral flexion.  Additionally, the Veteran 
could achieve 60 out of 80 degrees, or 75 percent rotation of 
the cervical spine, which is nowhere near the half-way point.

Thus, all four ranges of motion are not even close to being 
moderately limited.  
Accordingly, the criteria for a 20 percent disability rating 
under Diagnostic Code 5290 have not been met or approximated 
prior to October 17, 2007 under the former criteria.  

It also follows that based on such evidence, a 40 percent 
disability rating is not warranted for severe limitation of 
range of motion of the cervical spine.

In short, while the range of motion measurements reflect some 
limitation of motion of the cervical spine, they do not 
amount to more than mild limitation of motion.  Accordingly, 
these findings do not amount to, or approximate, moderate 
loss of cervical spine motion which is sufficient to qualify 
for a 20 percent disability rating.  
An increased disability rating is therefore not warranted 
under former Diagnostic Code 5290 for the first period.

(ii.)  The current schedular criteria

Under the current schedular criteria, to warrant a 20 percent 
disability under the General Rating Formula for Diseases and 
Injuries of the Spine, the Veteran must show forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

The above-cited evidence, which was obtained after effective 
date of the regulatory changes to the spine criteria in 
September 2003, shows flexion to 45 degrees and a combined 
loss of motion of 285 degrees with no evidence of spasm, does 
not correspond to the criteria for the next highest 20 
percent evaluation.  Nor was there any indication of abnormal 
gait or cervical spine contour.  As such, the criteria for 
higher evaluation under the general rating criteria in effect 
from September 26, 2003 have not been satisfied.  

Nor does the evidence warrant a 30 percent disability rating 
under the General Rating Formula for Diseases and Injuries of 
the Spine, which requires the Veteran show forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  

Ankylosis of the entire cervical spine is not demonstrated in 
the medical evidence, and the Veteran does not appear to 
contend that his neck is ankylosed.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)]. 

Under these circumstances, no basis exists for the assignment 
of a schedular rating in excess of the assigned 10 percent 
for the Veteran's lumbar spine disability under the current 
criteria.  

DeLuca considerations

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2008). See DeLuca, supra.  

Here, the Board acknowledges that on VA examination in June 
2004, the Veteran complained of experiencing pain on range of 
motion testing, and such was considered in measuring cervical 
spine motion- specifically, pain was noted to occur "at full 
extension and full extension only" and at the 60-degree mark 
for rotation, which does not allow for assignment of an 
increased disability rating under either the former or 
current rating criteria.  The June 2004 examiner also noted 
"mild lack of endurance but no lack of coordination" with 
regards to the cervical spine.  However even with 
consideration under the criteria set forth in 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the Board finds that any such pain and lack of endurance, has 
already been fully contemplated in the presently assigned 10 
percent rating, and that there has been no demonstration, by 
competent clinical evidence, of additional functional 
impairment to allow for assignment of additional disability.  



Conclusion

Therefore, in light of the clinical findings of record, the 
Board concludes that for the period prior to October 17, 
2007, the Veteran's cervical spine symptomology more nearly 
approximates the currently assigned 10 percent evaluation and 
that there is no basis for an increased evaluation under 
either the former or current criteria.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

2.  From October 17, 2007

The Board notes that for the period from October 17, 2007, 
the Veteran is in receipt of a 20 percent evaluation for his 
service-connected cervical spine disability.  

(i.)  The former schedular criteria

Under the former version of Diagnostic Code 5290 [limitation 
of cervical spine motion], to warrant a 30 percent disability 
rating, the evidence must show severe limitation of motion of 
the cervical spine.

The Board, after reviewing the evidence of record, finds that 
an evaluation in excess of 20 percent is not warranted for 
the orthopedic manifestations of Veteran's cervical spine 
disability, based on the former criteria.  In this regard, on 
VA examination on October 17, 2007, the examiner reported the 
following ranges of motion of the Veteran's neck:  flexion--
30 degrees; extension--30 degrees; right rotation--40 
degrees; left rotation --55 degrees; right lateral flexion--
40 degrees; left lateral flexion--30 degrees.  Additionally, 
on VA examination in October 2008, the reported the following 
ranges of motion of the Veteran's neck:  flexion--45 degrees; 
extension--25 degrees; right rotation--50 degrees; left 
rotation--80 degrees; right lateral flexion--45 degrees; left 
lateral flexion--45 degrees.

Though a slight loss of flexion was evidenced in October 
2007, such improved to normal as of the October 2008 VA 
examination.  The Veteran's extension, ranging from 25-30 
degrees, is precisely at the halfway or "medium" point 
justifying the current 20 percent rating.  Additionally, the 
slight loss of lateral flexion demonstrated in October 2007 
improved to normal as of the most recent VA examination.  
Finally, the Veteran's rotation, which hovered at the half-
way point in October 2007, improved significantly in October 
2008 to normal on the left and well beyond the half-way point 
on the right.  

In summary, the above-cited evidence demonstrates no more 
than a moderate loss of cervical spine motion during the 
October 2007 VA examination, which has since substantially 
improved.  Such does not allow for assignment of a disability 
rating in excess of 20 percent under the former criteria.

(ii.)  The current schedular criteria

Under the current schedular criteria, to warrant a 30 percent 
disability rating under the General Rating Formula for 
Diseases and Injuries of the Spine, the Veteran must show 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.

The above-cited clinical findings, which do not reflect 
forward flexion of the Veteran's cervical spine that is 15 
degrees or less or favorable ankylosis of the entire cervical 
spine, do not allow for an evaluation in excess of 20 percent 
under the General Rating Formula for spinal disabilities. 

DeLuca considerations

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2008). See DeLuca, supra.  

As explained above, the musculoskeletal nature of the 
disability requires consideration of additional functional 
limitation due to factors such as pain, weakness, 
incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
Here, the October 2007 VA examiner reported that the Veteran 
experienced mild lack of endurance and limited motion of 25 
degrees, but that the Veteran did not experience painful 
motion, weakness, or lack of coordination.  However, he also 
indicated that additional functional impairment due to pain, 
pain on repetitive use, fatigue, weakness, lack of endurance 
or incoordination could not be specified as degrees of lost 
motion without resorting to speculation.  Likewise, on VA 
examination in October 2008, the same examiner indicated that 
the Veteran had painful motion of 65 degrees, limited motion 
of 30 degrees, mild to moderate lack of endurance and no 
weakness or lack of coordination.  He again indicated that 
additional functional impairment due to pain, pain on 
repetitive use, fatigue, weakness, lack of endurance or 
incoordination could not be specified as degrees of lost 
motion without resorting to speculation.  

Based on these clinical findings, the Board finds that, even 
with consideration under the criteria set forth in 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca v Brown, 8 Vet. App. 202 (1995), 
the reported additional limitation of motion due to pain does 
not allow for assignment of additional disability.  
Specifically, applying an additional loss of 25 degrees in 
complete cervical spine motion to the October 2007 
examination findings would bring the Veteran to a combined 
200 degrees of cervical spine motion and applying an 
additional loss of 65 degrees in complete cervical spine 
motion to the October 2008 examination findings would bring 
the Veteran to a combined 225 degrees of cervical spine 
motion, which is not comparable to severe loss of cervical 
spine motion or forward flexion of the cervical spine 15 
degrees or less or favorable ankylosis of the entire cervical 
spine.  Therefore, based on the analysis of those criteria 
set forth above, the Veteran remains entitled to no more than 
a 20 percent evaluation for his service-connected cervical 
spine disability.

Conclusion

In conclusion, for all of the foregoing reasons, the Board 
finds that for the period from October 17, 2007, the 20 
percent evaluation in effect for the Veteran's cervical spine 
disability, to include cervical strain and orthopedic 
manifestations of degenerative disc disease, is appropriate 
and a higher evaluation is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Extraschedular Consideration

The Board notes in passing that the Veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected cervical 
spine disability results in marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2008) [extraschedular 
rating criteria].

Accordingly, in the absence of the matter being raised by the 
Veteran or adjudicated by the RO, the Board will not address 
the Veteran's entitlement to an extraschedular rating.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) [the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance]; see also Bernard v. Brown, 4 Vet. App. 
384 (1993).










	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to an evaluation in excess of 10 percent for a 
service-connected cervical spine disability, to include 
cervical strain and orthopedic manifestations of degenerative 
disc disease of the cervical spine, prior to October 17, 
2007, is denied.

Entitlement to an evaluation in excess of 20 percent for a 
service-connected cervical spine disability, to include 
cervical strain and orthopedic manifestations of degenerative 
disc disease of the cervical spine, from October 17, 2007, is 
denied.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


